Case 8:18-cv-02869-CEH-CPT Document 339 Filed 07/05/21 Page 1 of 3 PageID 6571




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

 THE HURRY FAMILY REVOCABLE
 TRUST; SCOTTSDALE CAPITAL
 ADVISORS CORPORATION;
 ALPINE SECURITIES CORPORATION;
 and CAYMAN SECURITIES CLEARING
 AND TRADING LTD.,

       Plaintiffs,

 v.                                               Case No. 8:18-cv-02869-CEH-CPT

 CHRISTOPHER FRANKEL,

       Defendant.
                                              /

                  Frankel’s Unopposed Motion for Leave
                     to Reply to Plaintiffs’ Response to
             Frankel’s Motion for Judgment as a Matter of Law

       The defendant, Christopher L. Frankel (“Frankel”), through counsel and

 under Local Rule 3.01(d), requests leave to reply to the Opposition to Frankel’s

 Renewed Motion for Judgment as a Matter of Law or Alternatively for a New

 Trial (Doc. 332) filed by the plaintiffs in response to Frankel’s Renewed Motion

 for Judgment as a Matter of Law or Alternatively for a New Trial (Doc. 328).

       Rule 3.01(d) provides that “[a] motion requesting leave to reply must not

 exceed three pages inclusive of all parts; must specify the need for, and the length

 of, the proposed reply; and must not include the proposed reply.”
Case 8:18-cv-02869-CEH-CPT Document 339 Filed 07/05/21 Page 2 of 3 PageID 6572




       Frankel requests leave to file a reply, of no more than seven pages, within

 seven days of the order granting Frankel leave to file the reply. The plaintiffs do

 not oppose Frankel’s request.

       Frankel’s Motion (Doc. 328) requests entry of judgment as a matter of law

 (or a new trial) on plaintiffs’ misappropriation claim because plaintiffs did not own

 trade secrets (id. at 21–22), did not prove unjust enrichment (id. at 22–24), and

 ambushed Frankel with an undisclosed damages computation (id. at 24–25).

       In his reply, Frankel wishes to address the evidence and the plaintiffs’

 arguments regarding their alleged trade secrets (Doc. 332. at 3–8), the evidence

 and the cases cited by the plaintiffs regarding the unjust enrichment award (id. at

 9–13), and the procedural history leading up to the plaintiffs’ ambush of Frankel

 with their undisclosed damages presentation (id. at 13–19).

       WHEREFORE, Frankel requests entry of an order granting Frankel leave to

 file a reply, of no more than seven pages, within seven days of the order granting

 Frankel leave to file the reply, as well as any further relief deemed proper to protect

 Frankel’s interests and rights.

                         Certificate of Service and
                      Compliance with Local Rule 3.01(g)

       I certify that on July 5, 2021, I caused the foregoing to be filed with CM/ECF,

 which will send electronic notice to all counsel of record. I further certify that on

 July 2, 2021, I conferred by telephone with counsel for Plaintiffs and Plaintiffs

 do not oppose the relief requested herein.


                                      Page 2 of 3
Case 8:18-cv-02869-CEH-CPT Document 339 Filed 07/05/21 Page 3 of 3 PageID 6573




                                 s/ David C. Banker, Esquire
                                 David C. Banker (Fla. Bar No. 352977)
                                 J. Carter Andersen (Fla. Bar No. 0143626)
                                 Harold D. Holder (Fla. Bar No. 118733)
                                 BUSH ROSS, PA
                                 1801 N. Highland Avenue
                                 Tampa, Florida 33602
                                 Phone: 813-224-9255
                                 Fax: 813-223-9620
                                 Primary: dbanker@bushross.com;
                                 candersen@bushross.com;
                                 hholder@bushross.com
                                 Secondary: aflowers@bushross.com
                                 ksalter@bushross.com
                                 Attorneys for Defendant




                                 Page 3 of 3
